 

Case 2115-md~02641-DGC Document 15186 Filed 02/11/19 Page 1 of 2

Case MDL No. 2641 Document 501 Filed 02/11/19 Page 1 of 2

UNITED STATES JUDICIAL PANEL
on
MULTIDISTRICT LITIGATION

IN RE: BARD IVC FILTERS PRODUCTS
LlABILITY LITIGATION MDL No. 2641

(SEE ATTACHED SCHEDULE)
CONDITIONAL TRANSFER ORDER (CTO -71)

On August 17, 2015, the Panel transferred 22 civil action(s) to the United States District Court for
the District of Arizona for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. §
1407. See 122 F.Supp.$d 1375 (J.P.M.L. 2015). Since that time, 132 additional action(s) have been
transferred to the District of Arizona. With the consent of that court, all such actions have been
assigned to the Honorable David G. Campbell.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of Arizona and assigned to Judge
Campbell.

Pursuant to Rule 7.1 of the MUM§MM§LB§_LM_B§MM_MMQ
L`Ltlgati_o_n, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
District of Arizona for the reasons stated in the order of August 17, 2015, and, with the consent of
that court, assigned to the Honorable David G. Campbell.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of Arizona. The transmittal of this order to said Clerk shall be stayed 7
days from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel
within this 7-day period, the stay will be continued until further order of the Panel.

 

 

 

 

'|nasmuch as no object|on is FOR THE PANEL
pending at this tlme, the ,
stay ls |ifted. % ~ .
Feb11,2019 /,W/‘:-
CLERK'S OFFlCE 7 _
Jeffery N-Lwhl
Clerk of the Panel

 

cERTrFlED To BE A T?uE
DATED: v - ll v / COPY

eLEm< oF THE coum ` ,
uNlTEo sTATEs merch coum'
_ _ f __ merch oF AmzoNA _ k v

‘BY*` 455

zéPurY cLERK

 

Case 2:15-md-02641-DGC Document15186 Filed102/11/19 Page20f2

Case MDL No. 2641 Document 501 Filed 02/11/19 Page 2 of 2

IN RE: BARD IVC FILTERS PRODUCTS
LIABILITY LITIGATION MDL No. 2641

SCHEDULE CTO~71 ~' TAG-ALONG ACTIONS

DlSlDILC_.A.NQ.QA§E_QABIIQN

CALIFORNIA EASTERN
CAE 1 19-00085 Adams v. C.R. Bard, Inc., et al.

 

 

